Exhibit 10.1 OSL HOLDINGS, INC. 60 Dutch Hill Road, Suite 15 Orangeburg, NY 10962 (480) 335-7351 April 10, 2013 Richardson Patel, LLP 405 Lexington Avenue 49th Floor New York, NY 10174 Attn: David Feldman Re:Issuance of Shares for Legal Services Dear Mr. Feldman: This letter confirms our plan to issue to certain attorneys of Richardson & Patel, LLP (the “Firm”), 384,616 shares (the “Shares”) of our common stock (the “Shares”), to be registered on Form S-8 with the Securities and Exchange Commission, as consideration for $100,000 (the “Payment Amount”) due to the Firm by OSL Holdings, Inc. for legal services. The legal services were not in connection with any capital raising transaction or with directly or indirectly promoting or maintaining a market for the securities of OSL Holdings, Inc. Your signature below indicates your acceptance of the Shares in full satisfaction of the Payment Amount. Regards, OSL HOLDINGS, INC. By: /s/ Bob Rothenberg Bob Rothenberg President ACKNOWLEDGED AND ACCEPTED: RICHARDSON & PATEL By: /s/ David N. Feldman David N. Feldman Partner
